                                   1

                                   2

                                   3

                                   4

                                   5                               UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     MICRON TECHNOLOGY, INC.,                         Case No. 19-mc-80047-SI
                                   9                   Movant,                            Related to Case No. 14-cv-03657 SI
                                  10             v.
                                                                                          ORDER GRANTING IN PART
                                  11     McKOOL SMITH, P.C.                               MOTION TO COMPEL COMPLIANCE
                                                                                          WITH SUBPOENAS
                                  12                   Respondent.
Northern District of California
 United States District Court




                                                                                          Re: Dkt. No. 1
                                  13

                                  14

                                  15     MICRON TECHNOLOGY, INC.,                         Case No. 19-mc-80052-SI
                                  16                   Movant,                            Related to Case No. 14-cv-03657 SI
                                  17             v.                                       Re: Dkt. No. 1
                                  18     U.S. INTERNATIONAL TRADE
                                         COMMISSION,
                                  19
                                                       Respondent.
                                  20

                                  21          On April 26, 2019, the Court held a hearing on Micron’s motions to compel compliance with
                                  22   subpoenas issued to the U.S. International Trade Commission and McKool Smith, P.C. For the
                                  23   reasons set forth below, the motions are GRANTED IN PART and DENIED IN PART.
                                  24

                                  25                                          BACKGROUND
                                  26          These miscellaneous cases relate to a patent infringement case that is currently pending in
                                  27   this Court, MLC v. Micron Technology, Inc., Case No. 14-cv-03657 SI. In that case, MLC
                                  28   Intellectual Property (“MLC”) alleges that Micron Technology, Inc. (“Micron”) is infringing U.S.
                                   1   Patent No. 5,764,571 (“the ‘571 patent”). The case is set for trial on August 12, 2019.

                                   2          In these miscellaneous actions, Micron seeks compliance with Rule 45 subpoenas that

                                   3   Micron issued to the United States International Trade Commission (“ITC”) and McKool Smith,

                                   4   P.C. (“McKool”), seeking documents from an ITC investigation, In the Matter of Certain MLC

                                   5   Flash Memory Devices and Products Containing Same, Inv. No. 337-TA-683 (2009) (“the ’683

                                   6   Investigation”).1   In the ‘683 Investigation, the ITC investigated a complaint filed by BTG

                                   7   International, Inc. (“BTG”) alleging violations of 19 U.S.C. § 337 in the importation into the United

                                   8   States, the sale for importation, and the sale within the United States after importation, of certain

                                   9   multi-level flash memory devices and products by reason of alleged infringement of the ‘571 patent.2

                                  10   McKool represented BTG in the ‘683 Investigation. The respondents in the ‘683 Investigation were

                                  11   Samsung Electronics Co., Ltd.; Samsung Electronics America, Inc.; Samsung Semiconductor, Inc.;

                                  12   Samsung Telecommunications America, LLC; Apple, Inc.; ASUStek Computer, Inc.; ASUS
Northern District of California
 United States District Court




                                  13   Computer International; Dell, Inc.; Lenovo (Singapore) Pte. Ltd.; Lenovo (United States) Inc.; PNY

                                  14   Technologies, Inc.; Sony Corporation; Sony Electronics, Inc.; Transcend Information, Inc.;

                                  15   Research in Motion Corporation; and Research in Motion, Ltd.

                                  16          The Administrative Law Judge (“ALJ”) presiding over the ‘683 Investigation entered a

                                  17   protective order governing the submission and treatment of confidential information submitted in

                                  18   that investigation. The ALJ held an evidentiary hearing on June 21-23, 2010. Throughout the

                                  19   proceedings, the parties submitted documents such as expert reports and witness statements and

                                  20   designated those documents as “confidential” under the protective order. In addition, Mr. Gerald

                                  21   Banks, the inventor of the ‘571 patent, was deposed in connection with the ‘683 Investigation,

                                  22   submitted a written witness statement, and testified at the evidentiary hearing; all of Mr. Banks’

                                  23   testimony was designated as confidential pursuant to the protective order. The ‘683 Investigation

                                  24   was terminated on January 11, 2011, based upon a settlement agreement reached between the

                                  25
                                              1
                                  26              Micron filed the motions to enforce compliance with the subpoenas in the district courts
                                       of the District of Columbia and the Northern District of Texas, and then successfully moved to
                                  27   transfer those matters to this Court.

                                  28
                                              2
                                                At the time, BTG owned the ‘571 patent. MLC subsequently acquired all rights to the
                                       ‘571 patent.
                                                                                   2
                                   1   parties. Due to the settlement, the ALJ never issued a determination regarding BTG’s complaint

                                   2   and the alleged violations of 19 U.S.C. § 337.

                                   3          In MLC v. Micron, Micron sought documents from the ‘683 Investigation through discovery

                                   4   requests served on MLC and a Rule 45 subpoena served on BTG. Although Micron received some

                                   5   documents through these efforts, Micron was unable to obtain most of the documents it sought,

                                   6   including Mr. Banks’ witness statement and final deposition transcript,3 as well as his testimony

                                   7   from the evidentiary hearing.

                                   8          In December 2014, Micron also filed a Freedom of Information Act (“FOIA”) request

                                   9   seeking sections of the ITC Staff’s Post-Hearing Brief and Reply Brief pertaining to the validity

                                  10   and/or invalidity of the ‘571 patent. See Dowd Decl. Ex. F, ITC’s Feb. 9, 2015 Response to FOIA

                                  11   Request (Dkt. No. 1-8 in Case No. 19-mc-80052 SI). According to the ITC’s letter responding to

                                  12   the FOIA request, “pursuant to [ITC] Rule § 201.19(c), [the ITC] afforded the submitters of the
Northern District of California
 United States District Court




                                  13   responsive documents notice of [Micron’s] request and an opportunity to provide comments since

                                  14   the document identified had been granted confidential treatment.” Id. The ITC produced redacted

                                  15   versions of the briefs after receiving the parties’ comments. See id.

                                  16          In October 2018, Micron served the two Rule 45 subpoenas that are at issue in these

                                  17   miscellaneous cases. Both subpoenas seek 32 categories of documents from the ‘683 Investigation,

                                  18   including expert reports, witness statements, deposition transcripts, and transcripts of testimony

                                  19   from the evidentiary hearing. The subpoena served on McKool also seeks additional documents

                                  20   related to the ‘683 Investigation such as letters and e-mails between BTG and the ‘683 Investigation

                                  21   respondents, as well as different types of non-privileged documents that do not contain the

                                  22   confidential business information of third parties.

                                  23          The ITC and McKool have not complied with the subpoenas, thus prompting the instant

                                  24   motions to enforce compliance.

                                  25

                                  26
                                  27

                                  28
                                              3
                                               Micron was able to obtain a copy of Mr. Banks’ rough deposition transcript from MLC,
                                       BTG and/or McKool.
                                                                                    3
                                   1                                           LEGAL STANDARD

                                   2          Under Rule 45(a), subpoenas may command a party to “produce documents, electronically

                                   3   stored information, or tangible things requires the responding person to permit inspection, copying,

                                   4   testing, or sampling of the materials.” Fed. R. Civ. P. 45(a)(1)(D). A subpoena may be quashed or

                                   5   modified if it “requires disclosure of privileged or other protected matter, if no exception or waiver

                                   6   applies or subjects a person to an undue burden. Fed. R. Civ. P. 45(d)(3)(A)(ii). The subpoena may

                                   7   command the production of documents which are “not privileged” and are “relevant to any party’s

                                   8   claim or defense” or “reasonably calculated to lead to the discovery of admissible evidence.” Fed.

                                   9   R. Civ. P. 26(b).

                                  10

                                  11                                               DISCUSSION

                                  12          Micron contends that the documents that it seeks are the types of documents routinely
Northern District of California
 United States District Court




                                  13   disclosed in patent litigation, including the prior statements and testimony of Mr. Banks, as well as

                                  14   prior statements and testimony of the patent owners’ fact and expert witnesses. Micron argues that

                                  15   neither the ITC nor McKool have asserted a valid basis for failing to comply with the subpoenas

                                  16   because any confidentiality concerns can be addressed through the protective order in place in MLC

                                  17   v. Micron, 14-3657 SI. Micron also argues that neither the ITC nor McKool have substantiated their

                                  18   assertions that compliance with the subpoenas would be unduly burdensome.

                                  19          The ITC and McKool assert numerous objections to complying with the subpoenas. The

                                  20   ITC argues that in order to fulfill its mandate of conducting section 337 investigations “at the earliest

                                  21   practicable time,” 19 U.S.C. § 1337(b)(1), it relies on the willingness of parties to voluntarily submit

                                  22   confidential documents to the ITC with the understanding that those documents will only be used

                                  23   for the purposes of the ITC’s investigation. The ITC argues that if the Court grants Micron’s motion

                                  24   to enforce compliance with the subpoena, parties to ITC proceedings will no longer trust the

                                  25   Commission’s ability to adequately protect confidential business information (“CBI”) it obtains

                                  26   during the course of an investigation.4 The ITC also argues that if the Court grants Micron’s motion,

                                  27
                                              4
                                  28            19 U.S.C. § 1337(n) governs the disclosure of information designated as CBI in a section
                                       337 investigation. Section 1337(n)(1) provides, “Information submitted to the Commission or
                                                                                      4
                                   1   it will “open the floodgates” for similar requests because the overwhelming majority of section 337

                                   2   investigations concern intellectual property, and in particular, claims of patent infringement (and

                                   3   invalidity). ITC’s Opp’n at 16 (Dkt. No. 7 in 19-80052 SI). The ITC and McKool argue that the

                                   4   terms of the protective order in the ‘683 Investigation preclude the ITC and McKool from producing

                                   5   any documents designated as confidential to non-parties for use in other proceedings, and that they

                                   6   are prohibited from determining on their own whether any information was improperly designated

                                   7   as CBI. The ITC and McKool also argue that complying with the subpoenas would be unduly

                                   8   burdensome because, inter alia, the review process would require locating signatories to the

                                   9   protective order in order to obtain their consent to disclosing their confidential business information,

                                  10   and if such consent was not forthcoming, redacting confidential business information from each

                                  11   requested document. McKool states that “the case files and production database [for the ‘683

                                  12   Investigation] together represent some 165,000 documents.” McKool’s Opp’n at 3 (Dkt. No. 7 in
Northern District of California
 United States District Court




                                  13   19-80047 SI).

                                  14          The Court has carefully considered the parties’ arguments and is mindful of the ITC’s

                                  15   institutional concerns, as well as the burden that would be imposed on the ITC and McKool if the

                                  16   Court fully enforced the subpoenas. The Court also recognizes the importance of protecting third

                                  17   parties’ confidential business information. While Micron may be correct in its assertion that the

                                  18   parties to the ‘683 Investigation improperly designated significant portions of the record as CBI,5

                                  19   the Court is not persuaded by Micron’s suggestion that either the ITC or McKool could now make

                                  20   a determination as to the propriety of those designations without the involvement of the designating

                                  21   parties. However, the Court also recognizes that Micron is entitled to seek relevant discovery, and

                                  22   that Micron has unsuccessfully attempted to obtain the documents at issue from MLC and BTG.

                                  23

                                  24   exchanged among the parties in connection with proceedings under this section which is properly
                                       designated as confidential pursuant to Commission rules may not be disclosed (except under a
                                  25   protective order issued under regulations of the Commission which authorizes limited disclosure of
                                       such information) to any person (other than a person described in paragraph (2)) without the consent
                                  26   of the person submitting it.” 19 U.S.C. § 1337(n)(1); see also 19 C.F.R. § 201.6(a)(1) (defining
                                       CBI).
                                  27          5
                                                 The Court notes that the parties in the underlying related case, MLC v. Micron, have
                                  28   themselves demonstrated a proclivity for designating large swaths of information as “confidential”
                                       when, in fact, it is not.
                                                                                       5
                                   1          The Court concludes that Micron is entitled to receive three documents that are the most

                                   2   relevant to this litigation – those containing the inventor’s prior testimony – and that the production

                                   3   of these documents will not undermine the ITC’s mission, is permitted by the ‘683 protective order,

                                   4   and will not impose an undue burden on the ITC or McKool. At the April 26, 2019 hearing, counsel

                                   5   for the ITC stated that the ITC was in possession of Mr. Banks’ witness statement, which it estimated

                                   6   as less than 20 pages, and the transcript of Mr. Banks’ testimony from the evidentiary hearing, which

                                   7   it estimated as less than 130 pages. Counsel for McKool stated that McKool has Mr. Banks’ final

                                   8   deposition transcript (counsel did not provide an estimate for the length of that document). As

                                   9   demonstrated by the ITC’s response to Micron’s 2014 FOIA request, the ITC already has a process

                                  10   in place for responding to third party requests for documents containing CBI. The Court finds that

                                  11   requiring the ITC to undergo that same process for the three Banks’ documents will not be unduly

                                  12   burdensome. Further, as counsel for the ITC acknowledged at the hearing, the ‘683 protective order
Northern District of California
 United States District Court




                                  13   permits the ITC to disclose documents containing CBI if pursuant to a court order. See ‘683

                                  14   Protective Order ¶ 1. However, with regard to the balance of the documents sought in Micron’s

                                  15   subpoenas, the Court finds that it would be unduly burdensome for the ITC and McKool Smith to

                                  16   engage in this process.

                                  17          Accordingly, the Court ORDERS as follows: (1) within 4 days of the filing date of this

                                  18   order, McKool shall produce Mr. Banks’ final deposition transcript to the ITC; (2) within 8 days of

                                  19   the filing date of this order, the ITC shall provide notice to the parties to the ‘683 Investigation of

                                  20   this Court’s order compelling the production of Mr. Banks’ witness statement, evidentiary hearing

                                  21   testimony, and final deposition transcript, and provide a reasonable time to object to the disclosure

                                  22   of any CBI.6 See generally 19 C.F.R. §§ 201.17, 201.19 (setting forth ITC’s process for responding

                                  23   to a FOIA request); see also ‘683 Protective Order ¶ 9 (same). The ITC shall undergo the review

                                  24   process as expeditiously as possible, and produce the Banks’ witness statement, evidentiary hearing

                                  25   transcript, and final deposition transcript to Micron no later than June 14, 2019.

                                  26
                                  27

                                  28
                                              6
                                                  BTG and MLC have already provided their consent to the disclosure of any ‘683
                                       Investigation documents that contain the CBI of BTG or MLC.
                                                                                       6
                                   1                                       CONCLUSION

                                   2         For the foregoing reasons, Micron’s motions seeking compliance with the subpoena are

                                   3   GRANTED IN PART and DENIED IN PART.

                                   4

                                   5         IT IS SO ORDERED.

                                   6

                                   7   Dated: May 6, 2019                      ______________________________________
                                                                                 SUSAN ILLSTON
                                   8                                             United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  7
